        CASE 0:20-cv-00584-WMW-KMM Document 3 Filed 06/19/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Jessie M. Rodrigues,                                 Case No. 20-cv-0584 (WMW/KMM)

                               Petitioner,
                                                    ORDER ADOPTING REPORT AND
          v.                                            RECOMMENDATION

    United States Probation,

                               Respondent.


         This matter is before the Court on the March 23, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Katherine M. Menendez. (Dkt. 2.) The R&R

recommends denying Petitioner Jessie M. Rodrigues’s petition for a writ of habeas corpus.

Objections to the R&R have not been filed in the time period permitted.1

         In the absence of timely objections, the Court reviews an R&R for clear error. See

Fed. R. Civ. P. 72(b) advisory committee’s note (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Having carefully performed this review, the Court finds no clear error and adopts

the R&R.



1
      The Clerk of Court mailed the R&R to Rodrigues’s last known address, and the
mailing was returned as undeliverable. Rodrigues has not provided a forwarding address
and was not found in an inmate locator search. It is a petitioner’s responsibility to provide
updated contact information to ensure the timely receipt of case-related communications.
The Court declines to postpone its decision until Rodrigues updates his contact
information.
    CASE 0:20-cv-00584-WMW-KMM Document 3 Filed 06/19/20 Page 2 of 2



      Based on the R&R and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.    The March 23, 2020 R&R, (Dkt. 2), is ADOPTED.

      2.    Petitioner Jessie M. Rodrigues’s petition for a writ of habeas corpus, (Dkt. 1),

            is DENIED.

      3.    This matter is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 19, 2020                               s/Wilhelmina M. Wright
                                                   Wilhelmina M. Wright
                                                   United States District Judge




                                            2
